DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, the claim limitation “an adapter device structured to position the at least one laser device one of on or in the supply frame” (emphasis added) appears to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding independent claim 1, Applicant has recited “an adapter device structured to position the at least one laser device one of on or in the supply frame” and “the at least one laser device being positionable in co-operation with the adapter device of the supply frame one of on or in the supply frame”, in lines 7-8 and 11-12, respectively; however, it is not clear, from the instant written disclosure, how the “at least one laser device” would be positioned on the supply frame because, as evidenced form the Figure 2 and the description of this embodiment, paras. [0067]-[0069], the only way in which the “at least one laser device” may be positioned, in association with the supply frame, is “in” the supply frame - unlike the Fig, 1 embodiment of the tobacco machine where the “at least one laser device” is positioned “on” the machine frame.  The same issue is also present in claim 7.
Regarding independent claim 1, in line 6, Applicant has recited “at least one of:” and then goes on to further recite additional limitation. It is well understood in US patent practice that Applicant may utilize the “at least one of” type of claim recitation to specify that a choice need be made from a group of limitations that follows this phrase. However, this practice is usually designated as follows: “at least one of A and B” or “at least one of A or B”. In the instant case, Applicant has not provided either choice because at least one of: an adapter device structured to position the at least one laser device one of on or in the supply frame, and at least one laser device structured to be positionable in operative connection with an adapter device of a machine of the tobacco processing industry, the at least one laser device being positionable in co-operation with the adapted device of the supply frame one of on or in the supply frame.” 
Note: Applicant has recited, for example, in line 7-8, of independent claim 1, “one of on or in” and later in the claim, in line 12, Applicant recites “one of on or in”; however, in in the preamble of this same independent claim 1, Applicant recites “one of rod-like articles of the tobacco processing industry and components of rod-like articles of the tobacco processing industry”. It is suggested that Applicant chose either the conjunctive (“and”) or disjunctive (“or”) and utilize this same word throughout
Regarding claim 3, Applicant has recited “an interior of the supply frame comprises at least one separating wall structured and arranged to separate a device for the laser device selected from the group consisting of: a control device, a cooling device…etc.”; however, it is not totally clear if this device is the same as the “one or more supply devices for the at least one laser device” referred to (recited) in independent claim 1, lines 4-5. For purposes of examination, the Examiner will presume that they are, in fact the same, and will interpret the recitation of claim 3 as if it were recited “an interior of the supply frame comprises at least one separating wall structured and arranged to separate said one or more supply devices for the laser device selected from the group consisting of: a control device, a cooling device…etc.”.
Regarding claim 4, Applicant has recited “separate receiving areas” in line 2 of the claim; however, it is not clear which of these “separate receiving areas” Applicant is referring to when it recites “the receiving area”, further in the claim in lines 4 and 5.  
Regarding claim 5, line 4, Applicant recites “the laser devices”; however, there is no antecedent basis for this limitation in the claim. 
Regarding claims 7-8, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding clam 9, the entirety of this claim is awkwardly recited, rendering it confusing. For purposes of examination, the Examiner will construe the claim recitation as follows: “further comprising at least one of:
 a plurality of plugs or plug receptacles for connection with at least two machines of the tobacco processing industry; and a connection to at least one of a local network, a factory network, an internet connection, a central compressed air supply and a central cooling unit supply”.  
Clarification of all of the above is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erwin (US. Pat. Pub. 2006/0207995).

Since Edwin discloses a vending machine, it is noted that its housing (11)(read: supply frame) is not necessarily designed to be “structured to receive one or more supply devices for…at least one laser device”, nor is its “shelf” (read: adapter device) necessarily designed to “position…at least one laser device one or on or in” the housing (11); however, since the “at least one laser device” has not been positively recited in the instant claim, it is not afforded patentable weight and, as such, the housing of Edwin need merely to be capable of performing the intended functions (corresponding to the claimed “a supply frame structured to receive one or more supply 
While the vending machine of Edwin is not considered to be a “laser supply unit for at least one laser device for processing at least one of rod-like articles of the tobacco processing industry and component of rod-like articles of the tobacco processing industry”, the Examiner wishes to bring to Applicant’s attention the fact that, according to MPEP 2111.02, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. In the instant case, as discussed above, it is believed that the Edwin reference intrinsically sets forth all of the limitations of the instantly claimed invention.
Regarding claim 2, as stated above, the lower-portion of the Edwin housing (11) is provided with a storage area for the “workings” of the machine (10) which might include any number components - like the motor, capable of serving the claimed function (corresponding to the clamed “wherein the supply frame is structured and arranged to receive a control device for the laser device, a cooling device for the laser device, a control supply device for the laser device and a compressed air supply device”).
Regarding claim 3, Edwin discloses that its housing (11) has a storage compartment (12) (read: interior of a supply frame) that is divided into a plurality of sub-compartments (23)(read: at least one separating wall) each of which would be capable of serving the claimed function (corresponding to the claimed “wherein the interior of the supply frame comprises at least one separating wall structured and arranged to separate a device for the laser device selected from the group consisting of: a control device, a cooling device, a voltage supply device for the laser device and a compressed air supply device form another device selected form the same group consisting of: another control device, another cooling device, another voltage supply device for the laser device and another compressed air supply device”).
Regarding clam 4, as evident from Fig. 1, it is clear that the housing (11) of Edwin has “separate receiving areas” (i.e., an upper-portion and a capable of serving the claimed function (corresponding to the “wherein the supply frame for the at least one laser device has separate receiving areas for the at least one laser device, and at least one of: via the adapter device for the at least one laser device, the at least one laser device is positionable in the receiving area, or via the adapter device of the supply frame, the laser devices are positionable in the receiving area of the supply frame”)
Regarding claims 5-6, Edwin discloses that the upper-portion of its housing (11) can be accessible via a front wall portion (17b) which has an access panel to allow access to the interior of the machine (11). Said front wall portion (17b) can be hinged (read: door/closable at sides) (see para. [0085]). Also, as seen in Fig.1, the top of the housing (11) of the vending machine (10) is bound by a top wall (22) attached to the skeletal structural frame (32) of the housing (11)(read: flap/closable on a top). Edwin further discloses that there may be a keypad or touch screen on the housing (11) in order to give the user control over the selection of the type and number of bags to be dispensed (see para. [0058])(corresponding to the “wherein the supply frame of the laser supply unit has a housing closable on a top and sides with at least one of flaps and doors, and that the laser supply unit 
Regarding claim 7-8, these claims positively recite “the at least one laser device”; however, the Examiner elected to examine “the adapter device” recitation, instead of “the at least one laser device” recitation so, as such, the limitations of these claims will not be further examined.
Regarding claim 9, the Edwin vending machine includes control means that control all of the moving parts of the machine (10) including the source of air used in the pneumatics of the machine (10) for the air compressor (30)(see paras. [0060],[0086]) - which means that said machine (10) is inherently connected to a “central compressed air supply”. Said control means also includes a MODEM (See para. [0063]) - which means that its inherently connected to “a “local network”, “internet connection” and/or “factory network” (corresponding to the claimed” further comprising at least one of…a connection to at least one of a local network, a factory network, an internet connection, a central compressed air supply and a central cooling unit supply”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/DIONNE W. MAYES/         Examiner, Art Unit 1747